MR. JUSTICE WEBER
delivered the Opinion of the Court.
Defendant appeals from the order of the Sixteenth Judicial District, Fallon County, granting a new trial. The District Court granted a new trial on the grounds that the $25,000 jury award to the plaintiff constituted inadequate damages. We reverse the District Court.
The only issue is whether the District Court erred in granting plaintiff’s motion for a new trial after the plaintiff had received a jury verdict of $25,000.
Plaintiff had stopped her vehicle at a stop light in Baker, Montana. Her stopped vehicle was struck from the rear by a pickup truck operated by the defendant. Prior to the commencement of trial, defendant admitted liability for damages proximately caused by the accident. As a result, a trial was held on the issue of the nature and extent of the plaintiff’s damages. Following the jury trial, a verdict for $25,000 was returned for the plaintiff. Judgment in that amount was entered. Plaintiff moved for a new trial and the District Court granted a new trial on the grounds of inadequate damages and insufficiency of the evidence to justify the verdict.
In holding that the verdict granted inadequate damages, the District Court concluded there was not sufficient evidence upon which to base an award of $25,000. Essentially this is no different than the conclusion that a new trial was granted because of the insufficiency of the evidence to justify the verdict. The standard to be applied upon the granting of a new trial and the consequent reversal of a jury verdict is stated in Nelson v. Hartman (Mont. 1982), [199 Mont. 295,] 648 P.2d 1176, 1178, 39 St.Rep. 1409, 1412, as follows:
“The District Court’s second ground for granting respondent a new trial was that the jury verdict was contrary to the evidence. A trial court’s denial of a motion for new trial is granted greater deference than a motion which has the effect of nullifying a jury verdict. This Court will not hesitate to reinstate the verdict which is supported by *147substantial evidence. Beebe v. Johnson (1974), 165 Mont. 96, 526 P.2d 128, citing Campeau v. Lewis (1965), 144 Mont. 543, 398 P.2d 960.”
The test to be applied in the present case is whether the verdict of $25,000 is supported by substantial evidence.
In reviewing the Memo Opinion and Order of the District Court, we find that the district judge referred to the fact that in closing argument, defense counsel suggested to the jury that “a fair verdict would be $30,000.” The court then concluded that this argument to the jury had the legal effect of an admission against interest which set the lower limits of the verdict at $30,000. No citation of legal authority is cited for that conclusion. In addition, the conclusion of the trial court contradicts its own Instruction No. 1 which in part stated as follows:
“Statements of counsel are not to be regarded by you as evidence and you will disregard any such statements which are not supported by the evidence received upon this trial.”
By this argument, the defense counsel obviously sought to encourage the jury to reach a lower verdict because of the presence of an admission of liability on the part of his client. However, that suggestion cannot be classed as evidence or an admission against interest which set a floor of $30,000 below which the jury could not go. The jury remained the finder of fact with the right to set the damages at $25,000 or such other figure as the jurors might conclude to be appropriate under the evidence.
We have examined the medical evidence submitted in behalf of both the plaintiff and the defendant. Well-qualified medical experts in the field of neurology testified for both the plaintiff and the defendant. The evidence regarding the extent of the damages and the disability on the part of the plaintiff is sharply contradictory. As an example, the plaintiff’s doctor testified that there were positive indications of a pyramidal tract disturbance in the plaintiff. This is claimed to be a response indicating involvement of the great pyramidal motor system somewhere between the brain and the spinal cord and can indicate a rather serious problem. In contrast, the neurologist testifying for the defendant stated that there was absolutely no sign of any pyramidal tract disturbance and totally disagreed that there was a positive Babinski sign which had been observed by the plaintiff’s doctor. This type of conflict appears throughout the medical testimony involving the nature of the injury to plaintiff, and the extent of her disability.
*148Apparently the jury concluded that in certain medical aspects, testimony submitted in behalf of the defendant was more believable than that of the plaintiff. That was the function of the jury. As we review this evidence submitted in behalf of the defendant, we conclude that it was clearly substantial. The evidence which supports the verdict was presented by a well-qualified medical doctor, who was adequately examined and cross-examined to establish the contentions on the part of the defendant with regard to the nature of the injury and the degree of disability. We conclude that there clearly was substantial credible evidence to support the verdict of the jury.
We reverse the District Court and direct that the verdict shall be reinstated and judgment entered in accordance with the verdict.
MR. CHIEF JUSTICE TURNAGE and MR. JUSTICES HARRISON, MORRISON and GULBRANDSON concur.